Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given after a telephone interview on May, 20th, 2021 and e-mail exchange on May 21st, 2021 with Barry Greenbaum.

The application has been amended as follows: 
Claim 9, Lines 2-4 should read as “in a fifth method step, the memory unit transmits the stored quadrature signal to a quadrature compensation unit which transmits the stored quadrature signal via a further capacitance-voltage transducer.”
Claim 12, Lines 3-4 should read as “transmit the stored quadrature signal to a quadrature compensation unit which transmits the stored quadrature signal via a further capacitance-voltage transducer.”

Response to Amendment
Applicant’s amendment, filed April 21st, 2021 has been entered. Claims 7-12 remain pending. Applicant’s amendment to claims 7 and 10 overcome the 35 U.S.C. 103 rejection of Claims 7-12. The Examiner’s Amendment as detailed above to Claims 9 and 12 overcome the 35 U.S.C. 112(b) rejection.

Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Ezekwe (US20150057959). Ezekwe teaches a circuit for processing in-phase and quadrature signals from a gyroscope. The prior art Ezekwe implicitly teaches the limitations of “a method for processing signals, the method consists of generating signals by a gyroscope of a device; receiving, by a demodulator of the device, a modulated signal of the signals; in a first method step, demodulating, by the demodulator, the modulated signal in such a way that a quadrature signal is generated; in a third method step, the demodulator demodulating the modulated signal in such a way that an in-phase signal is generated; and in a fourth method step, generating an output signal for describing a rotation of the gyroscope about a defined sensing axis from the in-phase signal.” The secondary prior art Saotome (US20070152618) teaches “a first time interval, second time interval, and storing the signal in a memory unit of the device.” The tertiary prior art Nahum teaches “wherein the stored quadrature signal is used for compensating for the in-phase signal such that the output signal is provided as a quadrature-corrected output signal.” The combination of Ezekwe, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863